DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings are objected as failing to comply with 37 CFR 1.84 because:
FIG. 1: Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear.  See 37 CFR 1.84(u)(1).  The view may be referred to as "the Figure" in the specification. 
Appropriate corrections to the drawings and/or specification are required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to under 37 CFR 1.71(a) because of the following informalities:
In ¶3, line 3, after "position", --and-- should be inserted.
In ¶4, line 3, "route" should be replaced by --range--.
In ¶4, line 7, "pseudo routes" should be replaced by --pseudo ranges--.  Similar corrections should be made in ¶27, ¶52 (twice), and ¶63 (twice).
In ¶62, line 2 and ¶63, line 2, it is unclear what the term "ego" refers to.
Appropriate correction is required.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b)/2nd ¶:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 112(b)/2nd ¶ as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard as the invention.
Claim 1 recites "sensor information" in line 10.  However, "sensor information" was previously recited in claim 7.  Thus, it is unclear whether the same or different sensor information is being referred to.  Claims 3-5 and 19 suffer from the same problem.
The remaining claims are dependent upon the rejected claims.
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”, Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 13, 15-17, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wuebbena (US 2018/0246217 A1).
In regard to claim 1, Wuebbena discloses:
determining first distance information of an antenna relative to a satellite of a satellite navigation system (¶41; ¶47-48) [where the first distance is the measured distance], 
capturing position information and orientation information of the antenna on the basis of sensor information (¶18-19; ¶36; ¶47-48) [where the sensor is the GNSS sensor, and the orientation is the horizontal and vertical angle], 
determining second distance information of the antenna relative to the satellite on the basis of the position information captured on the basis of sensor information (¶47-48) [where the second distance is the specific distance/standardized distance], 
detecting a deviation of the first distance information from the second distance information (¶47-48) [where the deviation is the discrepancy], 
determining correction information on the basis of the detected deviation, and storing, in a data memory, the correction information regarding the orientation information captured on the basis of the sensor information (¶35; ¶47-48) [where ¶47-48 
In regard to claim 19, Wuebbena discloses:
an electronic control unit (130, Fig. 1; ¶39), and 
an antenna for receiving data of a satellite navigation system (120, Fig. 1; ¶39), wherein the electronic control unit is configured to: 
determine first distance information of the antenna relative to a satellite of a satellite navigation system (¶41; ¶47-48) [where the first distance is the measured distance], 
capture position information and orientation information of the antenna on the basis of sensor information (¶18-19; ¶36; ¶47-48) [where the sensor is the GNSS sensor, and the orientation is the horizontal and vertical angle], 
capture second distance information of the antenna relative to the satellite on the basis of the position information captured on the basis of sensor information, detect a deviation of the first distance information from the second distance information (¶47-48) [where the second distance is the specific distance/standardized distance], 
determine correction information on the basis of the detected deviation, and store, in a data memory, the correction information regarding the captured orientation information (¶35; ¶47-48) [where ¶47-48 describes a calibration determining correction information and ¶35 describes accessing the correction information from memory and 
In regard to claim 2, Wuebbena further discloses the method is at least partially executed during a calibration journey with a vehicle having the antenna (¶23). 
In regard to claim 3, Wuebbena further discloses initial position information in a global coordinate system and initial orientation information are captured at a starting point of the calibration journey, wherein during the calibration journey the position information and the orientation information are captured on the basis of sensor information regarding a change in terms of the initial position information and the initial orientation information at the starting point (¶23; ¶47-48) [where the predetermined movement pattern will have a starting point and the position is determined using a GNSS sensor and thus will be in the coordinates of the GNSS system, and each subsequent position and orientation will be based on the change in position and orientation since the initial position and orientation]. 
In regard to claim 4, Wuebbena further discloses sensor information or values stored in a data memory are used as the initial position information or the initial orientation information at the starting point of the calibration journey (¶23; ¶47-48) [where GNSS sensor information is used along the predetermined movement pattern, including the initial position information and the initial orientation information at the initial position/starting point]. 
In regard to claim 6, Wuebbena further discloses the initial position information and the initial orientation information at the starting point of the calibration journey or the position information and the orientation information during the calibration journey are 
In regard to claim 7, Wuebbena further discloses a route driven at least once during the calibration journey is substantially circular or elliptical or has a plurality of changes of direction (¶23) [where the route is circular]. 
In regard to claim 8, Wuebbena further discloses a plurality of calibration journeys are carried out at different times (¶23) [where circles (plural) are traveled over several hours]. 
In regard to claim 13, Wuebbena further discloses the orientation with respect to a global coordinate system is determined using a plurality of the detected correction information (¶36). 
In regard to claim 15, Wuebbena further discloses the correction information is used for correcting an angle-dependent phase center offset of the antenna (¶5; ¶10; ¶16) [where the phase center offset is an antenna-influenced error]. 
	In regard to claim 16, Wuebbena further discloses the correction information is used for correcting an angle-dependent phase center offset regarding an antenna reference point of the antenna (¶5; ¶10; ¶16) [where the phase center offset is the offset of the phase center for the angle relative to the antenna, i.e., the reference point].
In regard to claim 17, Wuebbena further discloses that in order to correct the angle-dependent phase center offset, the first distance information of the antenna is corrected using the correction information (¶35). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wuebbena, as applied to claims 2, 11, and 15, above.
In regard to claims 9-10, Wuebbena fails to disclose at least a plurality of correction information of the antenna is determined on the basis of the detected deviations and the correction information is not stored in the data memory during the calibration journey; or  a plurality of correction information is determined on the basis of the detected deviations and the correction information is stored in the data memory during the calibration journey. 
The Office takes Official Notice that one of ordinary skill in the art would have found it well known before the effective filing date of the invention that calibration can be done in real-time (in which case the corrections would be stored in the data memory during the calibration journey) or in post-processing (in which case the corrections would not be stored in the data memory during the calibration journey).
In regard to claims 11-12, Wuebbena fails to disclose the determination of the correction information is carried out on the basis of the detected deviations by optimization calculation, wherein measuring signals of a reference measuring 
The Office takes Official Notice that one of ordinary skill in the art would have found it well known before the effective filing date of the invention to perform an optimization procedure in order to find the optimum values of the correction information.
In regard to claim 14, Wuebbena further discloses the orientation with respect to a global coordinate system is determined using a plurality of the detected correction information (¶36). 
Wuebbena fails to disclose determining by optimization calculation at which orientation smallest residues are produced for a plurality of detected correction information, wherein the orientation determined in such a way is deemed to be an actual orientation.
The Office takes Official Notice that one of ordinary skill in the art would have found it well known before the effective filing date of the invention to perform an optimization procedure in order to find the optimum value of the orientation of the vehicle.
In regard to claim 18, Wuebbena further discloses [determining a discrepancy between the first and second distances, where the discrepancy is a residue] (¶31; ¶48).
Wuebbena fails to disclose [whether the discrepancy/residue is formed by (i) subtracting the first distance from the second distance, or (ii) subtracting the second distance from the first distance]; and, in order to correct the angle-dependent phase center offset, an absolute value of the correction information is deducted from a value of the first distance information of the antenna. 

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to try (ii) subtracting the second distance from the first distance, since doing so is choosing from a finite number of identified, predictable solutions.  Thus, the correction = (d1(t=0) - d2(t=0)), where t=0 is the time of calibration.  In such a case, correcting the first distance would involve subtracting the correction from the first distance.  This can be seen by applying the correction at the time of calibration, where (all at t=0):  d1 - correction = d1 - (d1 - d2) = d2, where d2 is the correct distance at t=0.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wuebbena, as applied to claim 4, above, and further in view of Kyrtsos (US 5,359,521 A).
Wuebbena fails to disclose the initial position information or the initial orientation information obtained by sensor information at the starting point of the calibration journey is based on information fused from sensor information by a state estimator. 
Kyrtsos teaches [that a position based on combining GNSS and inertial sensor measurements are more accurate that either position alone (col. 6, lines 36-55), the inertial sensor also measures orientation (col. 11, lines 60-63)], and fusing the sensor 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include fusing the GNSS and inertial positions and orientations into the combination in order to increase the accuracy of the determined position and orientation.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the determined position and orientation is more accurate.
	In the combination, all positions in the calibration journey, including the initial position at the starting point, would be based on information fused from the sensor information by the state estimator. 

The following reference(s) is/are also found relevant:
	American Heritage Dictionary of the English Language, which defines "residue" as "The remainder of something after removal of parts or a part." (definition 1).
Powe (US 2018/0120442 A1), which teaches calibration taking place in real-time or in post-processing (¶120).
Roberts (US 2010/0034421 A1), which teaches the final stage of a calibration process is an optimization procedure in order to find the optimum values of the correction information (¶111).
.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Examined claim(s) 1 is/are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over reference claim(s) 5 of copending Application No. 17/045,432.  This is a provisional double patenting rejection since the conflicting claims have not in fact been patented.
A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but an examined claim is not patentably distinct from the reference claim because the examined claim is either anticipated by, or would have been obvious over, the reference claim. See, e.g. 46 USPQ2d 1226; 29 USPQ2d 2010; 225 USPQ 645.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined claim(s) is generic to all that is recited in the reference claim(s).  In other words, the reference claim(s) fully encompasses the subject matter of the examined claim(s), and therefore anticipates the examined claim(s). (Each reference claim contains all the limitations of the corresponding examined claim, plus additional limitations.)  Since the examined claim(s) is anticipated by the reference claim(s), it is not patentably distinct from the reference claim(s).  Thus the invention of the reference claim(s) is/are in effect a “species" of the “generic" invention of the examined claim(s).  It has been held that the generic invention is anticipated by the species (29 USPQ2d 2010).  Since the examined claim(s) is anticipated (fully encompassed) by the reference claim(s), the examined claim(s) is not patentably distinct from the reference claim(s), regardless of any additional subject matter present in the reference claim(s).
The limitations of examined claim 1 are included in reference claim 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648